Citation Nr: 0812911	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  06-17 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myasthenia gravis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his myasthenia gravis is related to 
his active service, including as a result of his tropical 
service.

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he started experiencing diplopia 
(double vision) in service and was issued eyeglasses.  He 
veteran further asserts that he sought treatment for his 
symptoms from a VA medical center in Memphis, Tennessee, in 
1946, within one year of his separation from service.  The RO 
attempted to obtain these treatment records; however, these 
records were destroyed and are not available for review.

The veteran reports that he was initially diagnosed with 
myasthenia gravis in 1954 by a private physician.  A private 
physician, who treated the veteran for his myasthenia gravis 
from 1980 to 1997, submitted a statement indicating that the 
veteran had been diagnosed by Dr. W.K. in 1954, after many 
years of suffering from a "mysterious illness."  The 
statement also indicated that the diagnosing neurologist had 
long since retired and his records were unavailable.

The Board notes that the veteran underwent a VA neurological 
examination in May 2006.  He reported that he was diagnosed 
with myasthenia gravis in 1954, and had experienced symptoms 
related to speech and diplopia years before this diagnosis, 
including during his period of active service.  The examiner, 
a Physician's Assistant, diagnosed myasthenia gravis, 
reflected that myasthenia gravis was not a tropical disease, 
and noted that the veteran's claims file did not contain any 
complaints suggestive of myasthenia gravis.  

Nonetheless, there is lay evidence of symptomatology related 
to myasthenia gravis in service (veteran's statements 
regarding diplopia in service) and he is currently diagnosed 
with myasthenia gravis.  However, the Board is unable to 
render a decision on this claim due to the lack of a medical 
nexus opinion.  Because the May 2006 VA examination provided 
no conclusion regarding a medical nexus between his claimed 
symptoms of slurred speech and double vision in service and 
current myasthenia gravis, the Board finds that a remand is 
necessary to obtain such an opinion.

Accordingly, the case is REMANDED for the following actions:

1.  The RO is asked to direct the claims 
file to an appropriate specialist for 
review.  The physician should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's myasthenia 
gravis, which was initially diagnosed in 
1954, was incurred in service, keeping in 
mind that a number of records (such as VA 
treatment records from 1946 and private 
treatment records from 1954) are not 
available for review.  

2.  Then, readjudicate the claim of 
service connection for myasthenia gravis.  
If the determination remains unfavorable 
to the veteran, issue a Supplemental 
Statement of the Case and provide him and 
his representative a reasonable period of 
time in which to respond before this case 
is returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

